DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 7/27/2022. Claims 16-25 and 28-29 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 16-21, 23-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0024] line 8, “waveform patter” should probably be - -waveform pattern- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (Bhave, US 2016/0299982) in view of Lin et al. (Lin, Mining Time Series Data).
	As per claim 16, Bhave teaches a text analysis system for analyzing text, the system comprising:
acquisition means for acquiring text data (paragraph [0084-0085]-his text collector, text files, Fig. 1, his computer system, including a processor, memory and instructions as means and configuration, hereinafter);
a converter configured to convert characters of the acquired text data into a numerical form to convert the text data into a time series signal (ibid-paragraph [0134, 0040-49, 0057, 0058], Fig. 26]-his conversion of the data to Unicode and corresponding time series signal/data);
Bhave lacks explicitly teaching that which Lin teaches, a feature extractor configured to extract feature information from the time series signal to store the extracted feature information (pages 1081-1084, his feature extraction), the feature extractor being further configured to extract a feature from a normalized time series signal of text data described by a normal expressive feature, structural feature, or both, and learn the feature to acquire an output waveform that reproduces an input waveform of the time series signal by using the feature (ibid, pages 1071-1072, 1078, 1081-1084, his normalization and corresponding waveform,  his feature extraction, prediction through regression analysis, thus learning via the neural network, wherein the neural network as a classifier, normalization, for classifying features, resulting in an output waveform that reproduces an input wave form once all coefficients are tuned via learning parameters); and
determination means for determining an identity of text data newly acquired by using the feature information (ibid-his neural network for determining newly acquired information by using the features as applied to new text data in his anomaly detection, “spam filtering”, supervised learning, training the data set, recognized patterns of interest and the final form applied to “new data”).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Bhave and Lin to combine the prior art element of text analysis using data conversion for fast searching or mining of text data as taught by Bhave with feature extraction and machine learning, for specific tasks as taught by Lin as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be performing a function such as anomaly detection or spam filtering using machine learning techniques (ibid-Lin).
As per claim 17, Bhave with Lin make obvious the text analysis system of claim 16, the system further comprising:
a detector configured to detect anomalous text different from the feature information, based on a determination result by the determination means determiner (ibid-Lin, his anomaly and spam detection, see pages 1078, 1083-1087-his anomaly detection, summarization and/or spam filtering, based on natural language text, patterns of interest, etc.).
As per claim 18, Bhave with Lin make obvious the text analysis system of claim 16, wherein the converter is configured to convert characters into numerical data based on a predetermined conversion table (ibid, Bhave-his conversion of characters into UNICODE, as the predetermined conversion table).
As per claim 19, Bhave with Lin make obvious the text analysis system of claim 16, wherein the converter is configured to normalize the time series signal to converge them into a range [from a minimal value 0 to a maximum value 1] (ibid-see Lin, normalization discussion, pages 1071-1072).
Lin lacks explicitly teaching a range from a minimal value 0 to a maximum value of 1. However, the Examiner takes official notice that normalization of values between a minimum value of 1 and maximum value of 1, was well-known before the effective filing date of the invention to one of ordinary skill in the art (via, many normalization procedures, softmax function). 
 Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Bhave and Lin to combine the prior art element of text analysis using data conversion for fast searching or mining of text data as taught by Bhave with feature extraction and machine learning, for specific tasks as taught by Lin with normalizing classification data between 0 and 1 as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be performing a function such as anomaly detection or spam filtering using machine learning techniques wherein data is normalized which allows sequences of information that are alike yet vary in amplitude, after normalization are better suited for dissimilarity measures (ibid-Lin, pages 1071-1072).
As per claim 20, Bhave with Lin make obvious the text analysis system of claim 16, wherein the converter is configured to attenuate a value of the time series signal that is more than a set threshold to normalize the time series signal (ibid, Lin, pages 1071, 1072 his C’, and normalized and attenuated time series signal, see Fig. 51.2, his amplitude a max and minimum threshold, values outside the threshold are attenuated).
As per claim 28, claim 28 sets forth limitations similar to claim 16 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Bhave with Lin make obvious a text analysis method, the method comprising the steps of:
acquiring text data (see claim 16 corresponding and similar limitation);
converting characters of the acquired text data into a numerical form to convert the text data into a time series signal (ibid); 
extracting feature information from the converted time series signal to store the extracted feature information, wherein extracting the feature information comprises extracting a feature from a normalized time series signal of text data described by a normal expressive feature, a structural feature, or both, and learning the feature to acquire an output waveform that reproduces an input waveform of the time series signal by using the feature (ibid); and 
determining an identity of newly-acquired text data by using the extracted feature information (ibid).
Claims 21-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (Bhave, US 2016/0299982) in view of Lin et al. (Lin, Mining Time Series Data), as applied to claim 16, and further in view of Kuppa et al. (Kuppa, US 2020/0195683).
As per claim 21, Bhave with Lin make obvious the text analysis system of claim 16, but lack explicitly teaching that which Kuppa teaches, wherein the feature extractor is configured to encode the feature information by an auto-encoder (paragraphs [0039-0044]-see his neural network, feature extraction, the features fed into the autoencoder). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Bhave and Lin to combine the prior art element of text analysis using data conversion for fast searching or mining of text data as taught by Bhave with feature extraction and machine learning, for specific tasks as taught by Lin with an autoencoder for feature extraction and encoding thereof via a neural network as taught by Kuppa,  as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be performing a function such as anomaly detection or spam filtering using machine learning, neural network techniques (ibid-Lin, Kuppa).
As per claim 22, Bhave with Lin with Kuppa make obvious the text analysis system of claim 21, wherein the feature extractor learns the feature information by a neural network (ibid-see claim 21, feature extraction discussion, and Kuppa neural network, paragraphs [0039-0044]).
As per claim 23, Bhave with Lin make obvious a feature evaluation system for message exchange, the feature evaluation system comprising the text analysis system of claim 17, wherein the detector is configured to detect an anomaly [in a transmitting email based on the determination result by the determination means] (ibid-see Lin anomaly discussion).
Bhave lacks explicitly teaching that which Kuppa teaches wherein the detector is configured to detect an anomaly [in a transmitting email based on the determination result by the determination means (ibid-paragraphs [0042, 0104]-his spam, as the inappropriate or anomalous message for transmission, yet detected and filtered). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Bhave and Lin to combine the prior art element of text analysis using data conversion for fast searching or mining of text data as taught by Bhave with feature extraction and machine learning, for specific tasks as taught by Lin with an autoencoder for feature extraction and encoding thereof via a neural network as taught by Kuppa, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be performing a function such as anomaly detection or spam filtering using machine learning, neural network techniques (ibid-Lin, Kuppa). 
As per claim 24, Bhave with Lin with Kuppa make obvious the feature evaluation system of claim 23, the feature evaluation system further comprising a transmission controller configured to halt transmission of the transmitting email when the anomaly is detected in the transmitting email (ibid-Kuppa-paragraphs [0042-0045, 0104]-see his spam filtering, and security action, blocking transmission of the message, and notification of administrator discussion).
As per claim 25, Bhave with Lin with Kuppa make obvious the feature evaluation system of claim 24, the feature evaluation system further comprising a notification means for notifying the halt of transmission of the transmitting email when the transmission of the transmitting email is halted by the transmission controller (ibid-Kuppa-paragraphs [0042-0045, 0104]-see his spam filtering, and security action, blocking transmission of the message, and notification of administrator discussion).
As per claim 29, Bhave with Lin make obvious the text analysis method of claim 28, but lack explicitly teaching that which Kuppa teaches wherein the step of determining an identity includes identifying a transmitting email described with an anomalous expressive feature and/or structural feature different from the feature information (ibid-paragraphs [0042-0046, 0104]-his spam, as the inappropriate or anomalous message for transmission, detected/identified and filtered based on anomalous expressive features and/or structural features differences). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Bhave and Lin to combine the prior art element of text analysis using data conversion for fast searching or mining of text data as taught by Bhave with feature extraction and machine learning, for specific tasks as taught by Lin with feature extraction, anomalous features for identifying anomalies found in messages as taught by Kuppa, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be performing a function such as anomaly detection or spam filtering using machine learning, neural network techniques (ibid-Lin, Kuppa).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
9/21/2022